Case 3:17-cv-01104-VLB Document 82-95 Filed 05/15/19 Page 1 of 2




                  Exhibit 95
           Case 3:17-cv-01104-VLB Document 82-95 Filed 05/15/19 Page 2 of 2




From:           Gendler, Tamar [/O=YALE UNIVERSITY/OU=EXCHANGE ADMINISTRATIVE
                GROUP (FYDIBOHF23SPDL T)/CN=RECIPIENTS/CN=TGENDLER591]
Sent:           Monday, June 29, 2015 11 :56:45 AM
To:             Hungerford, Amy; Polak, Benjamin; Barnett, Megan; Spangler, Stephanie
CC:             Bakemeier, Emily; Dovidio, John
Subject:        Re: SPORT review status and Byrne case


I'm pretty sure it's not yet complete: I'm looping in Ben, Stephanie and Megan

Sent from my iPhone
Please forgive brevity and typos

> On Jun 29, 2015, at 11:52 AM, "Hungerford, Amy" <amy.hungerford@yale.edu> wrote:
>
> Hi, everyone-just checking in to see whether when we might go forward with the
Byrne case in Span and Port. Is that review in yet?
> A.




                                                                                        BYRNE007978
